DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,866,698 in view of Garmark et al. (U.S. Patent Application Publication 2014/0006483). Although the claims at issue are not identical, the claims of the pending application and the claims the Patent are both drawn to a first computing device that causes sending communications in a communications feed, monitoring the communications feed to detect an indication of media content in a communication and to update a playback queue associated with a user and playback system based on detecting a subsequent communication in the communication feed. Specifically, claims 1, 8 and 17 of the pending application correspond to claims 6, 11 and 1 of the patent. The creation by the first computing device of the communications feed of the claims 1, 8 and 17 of the pending application is implicitly taught in the claims 6, 11 and 1 of the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "update the playback queue stored at the first computing device" in the last line. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear how the playback queue stored on the first computing device can be updated when it has not been previously established that the playback queue associated with the media playback system has been stored on the first computing device, thus the metes and bounds are unclear rendering the claims indefinite. Appropriate correction is required.
Claim 16 recites the limitation "update the playback queue stored at the first computing device" in the last line. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear how the playback queue stored on the first computing device can be updated when it has not been previously established that the playback queue associated with the media playback system has been stored on the first computing device, thus the metes and bounds are unclear rendering the claims indefinite. Appropriate correction is required.
Claim 17 recites the limitation "the media playback system" in lines 5, 12, 13 and 15. There is insufficient antecedent basis for the limitation in the claim. It is unclear how a first user account of the media playback system can be linked to a first user account of the communications feed when a media playback system has not been previously 
Claims 18 – 20 depend directly or indirectly from claim 17, do not resolve the indefiniteness, and are rejected for the same reason as claim 17.
Claim 20 recites the limitation "updating the playback queue stored at the first computing device" in lines 1-2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear how the playback queue stored on the first computing device can be updated when it has not been previously established that the playback queue associated with the media playback system has been stored on the first computing device, thus the metes and bounds are unclear rendering the claims indefinite. Appropriate correction is required.
Conclusion
Claims 1 – 20 have no prior art rejection and the claims as interpreted and understood by the examiner are not taught by or obvious over the prior art, as the claims retain the criticality for allowance of the allowed claims of the parent application 16188186 and would be allowable if claims are rewritten to overcome the rejections under 35 USC § 112 and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuper et al. (U.S. Patent Application Publication 2013/0073584); McClements (U.S. Patent Application Publication 2012/0151320); Rosenberg (U.S. Patent Application Publication 2007/0214182); Manning (U.S. Patent Application Publication 2015/0331940).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653